OPINION — AG — QUESTION(1): "DOES THE DEPARTMENT OF COMMERCE AND INDUSTRY HAVE THE AUTHORITY TO PREPARE A STUDY OF AND REPORT ON THE PLANNING PROBLEMS OF OKLAHOMA CITY AND ITS ENVIRONS ?" — AFFIRMATIVE, QUESTION(2): "DOES THE DEPARTMENT OF COMMERCE AND INDUSTRY HAVE THE AUTHORITY TO PREPARE A STUDY OF AND A REPORT ON THE PLANNING PROBLEMS OF THE OKLAHOMA CAPITAL REGION ?" — AFFIRMATIVE, QUESTION(3): "CAN THE DEPARTMENT OF COMMERCE AND INDUSTRY GROUP TWO OR MORE COUNTIES INTO A LOGICAL PLANNING AREA FOR THE PURPOSE OF PREPARING A STUDY AND REPORT ON THE AREA'S PLANNING PROBLEMS ?" — AFFIRMATIVE, QUESTION(4): "CAN THE DEPARTMENT OF COMMERCE AND INDUSTRY PREPARE STUDIES AND REPORTS ON PLANNING PROBLEMS ON A STATE WIDE BASIS ?" — AFFIRMATIVE CITE: 74 Ohio St. 1961 673 [74-673], 74 Ohio St. 1951 344.13 [74-344.13], 74 Ohio St. 1961 344.26 [74-344.26], 74 Ohio St. 1961 673 [74-673](B), 74 Ohio St. 1961 671 [74-671] (CHARLES NESBITT)